Citation Nr: 1113061	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  08-24 825	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code, for attendance at the Mount Olive Bible Institute.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is the spouse of the Veteran who served on active duty from July 1967 to May 1970.  The Veteran's service-connected disabilities were found to be permanent and total effective from November 2004.  The appellant was issued a certificate of eligibility for DEA benefits in December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in March 2010.  The requested development has been substantially completed.  The Board notes that a copy of correspondence from the Texas Workforce Commission dated December 7, 2005, apparently added to the record subsequent to the issuance of the last supplemental statement of the case is cumulative of the evidence previously considered by the agency of original jurisdiction (AOJ).  Therefore, additional AOJ consideration is not required.


FINDINGS OF FACT

1.  In February 2008, the appellant filed an application for VA educational assistance benefits under Chapter 35, Title 38, United States Code for enrollment in a program of education at the Mount Olive Bible Institute in Texas.

2.  At the time of the appellant's application, the Mount Olive Bible Institute was not a VA-approved institution nor has the requisite approval been provided at any time during this appeal.



CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under Chapter 35, Title 38, United States Code for enrollment at the Mount Olive Bible Institute have not been met.  38 U.S.C.A. §§ 3670, 3676 (West 2002); 38 C.F.R. § 21.4250 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  The Board finds additional efforts in this case to assist or notify are not required and would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

The facts in this case are not in dispute.  VA records show the appellant submitted an application for benefits associated with training or courses taken at the Mount Olive Bible Institute (MOBI) in February 2008.  See VA Form 22-1995 (Request for Change of Program or Place of Training).  She had apparently withdrawn from classes at her previous place of training in February 2008.  See RO letter to appellant dated February 25, 2008.  She had elected September 24, 2007, as the beginning date of her eligibility period for DEA benefits.  See January 2008 RO letter with election from appellant received in February 2008.  In February 2008, the RO notified the appellant that MOBI had not been approved for the DEA benefits program.  The RO pointed out that while the appellant was eligible for DEA benefits, VA could not pay those benefits with respect to her course of study at MOBI.  She was notified that either she, or a school official, could apply for approval for DEA benefits for that facility's course of study or she could submit a claim for a different course.  

The appellant subsequently submitted another application for DEA benefits for the same course of study at the MOBI.  In March 2008, the RO wrote to her again explaining that VA could not pay DEA benefits for her course of study at MOBI.  In a notice of disagreement received in July 2008 the appellant asserted her belief that MOBI was approved for DEA benefits under Chapter 35 because she knew a classmate who was receiving Chapter 35 DEA benefits.  The RO issued a statement of the case in July 2008 that continued to deny payment of DEA benefits.

In August 2008, the appellant filed a timely substantive appeal.  She attached correspondence that included documents dated in March 2007 that showed an 'original' approval for MOBI to train veterans and other eligible person under the provisions of Title 38, United States Code.  That correspondence, from the Texas Veterans Commission to the director of MOBI, noted that the approval was issued under the provisions of 38 U.S.C.A. § 3676(b) and that the approval was subject to final review and acceptance by VA.  The director of MOBI was informed that students were not to be certified for receipt of veterans benefits until the facility code issued by VA in Waco, Texas, was received.  

The RO sought clarification from the Education Liaison Representative (ELR) in Muskogee, Oklahoma, about whether DEA benefits under Chapter 35 could be paid for courses at MOBI.  The RO noted that MOBI was not an approved school or training facility appearing in VA's electronic data base, Web Enhanced Approval Management System (WEAMS)-for purposes of Chapter 35 DEA benefits, but that the school appeared in WEAMS as approved for purposes of Vocational Rehabilitation benefits under Chapter 31 of Title 38 of the United States Code.

In August 2008, the ELR reported that previously MOBI had been approved for all benefits, but that approval was withdrawn effective December 22, 2005, for most benefits and only retained approval for Chapter 31 Vocational Rehabilitation benefits.  

In its March 2010 remand the Board requested additional information prior to appellate review.  It was noted that although the ELR's reply indicated that approval had been withdrawn for DEA benefits as of December 2005, that correspondence submitted by the appellant dated in March 2007 showed an 'original' approval for benefits.  Moreover, the correspondence referred to approval under 38 U.S.C.A. § 3676(b), which applied to benefits under Chapters 34 and 35, not vocational rehabilitation benefits under Chapter 31 of Title 38.  See 38 U.S.C.A. § 3670 (West 2002) (a course approved under this chapter shall be deemed approved for the purposes of chapters 34 and 35 of this title).  

In accordance with the remand instructions the ELR was contacted and requested to provide additional clarification.  In correspondence dated in July 2010 the ELR reported that VA had never accepted the approval of MOBI from the state approving agency (SAA) and that the Texas SAA did not now consider MOBI to be approved for VA Chapter 35 purposes.  It was noted, in essence, that the Texas SAA erroneously sent an approval letter to MOBI before VA had the opportunity to review the material.  The ELR reiterated that MOBI was not an approved facility (presumably for Chapter 35 benefits).  WEAMS documents dated in June 2010 indicate MOBI was approved for Chapter 31 benefits only.  A copy of a withdrawal notice dated December 7, 2005, from the Texas Workforce Commission to the president at MOBI indicated approval had been withdrawn due to the failure of the school to provide acceptable financial statements.  

VA law provides that Chapter 35 benefits are available to a spouse of a veteran if the eligibility criteria are met.  A course of education, including the class schedules of a resident course (other than a flight course) not leading to a standard college degree, offered by a school must be approved by the state approving agency for the state in which the school is located, or by the state approving agency which has appropriate approval authority, or, where appropriate, by VA.  38 C.F.R. § 21.4250(a) (2010).

Based upon the evidence of record, the Board finds the appellant was enrolled in a program of education at MOBI in Texas and that at the time of the appellant's enrollment, MOBI was not approved as a VA-approved institution.  The Board further finds that the requisite VA approval has not been provided at any time during this appeal.  VA is bound by the applicable law and regulations, and the Board has no authority to approve payment of benefits in cases where an educational institution was not approved by the appropriate agency.

Since the school was not approved for VA purposes as part of an approved program of education under Chapter 35, regrettably, payment may not be made for enrollment at MOBI.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that where the law is dispositive the claim must be denied because of the absence of legal merit.  See Sabonis, 6 Vet. App. at 430.  Therefore, the appeal must be denied.



ORDER

The appeal for entitlement to DEA benefits under Chapter 35, Title 38, United States Code, for attendance at the Mount Olive Bible Institute is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


